Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered on or about May 16, 1994, convicting defendant, after a jury trial, of attempted sexual abuse in the first degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 1 to 3 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The credibility issues raised by defendant were properly placed before the jury, and we find no reason to disturb its determination.
Since defendant acquiesced in the court’s ruling, his present contention that the court erred in precluding testimony regarding a prank he had allegedly played on a friend is unpreserved for appellate review and we decline to review it in the interest of justice. Were we to do so, we would find that the court properly declined to admit such testimony since it was remote and immaterial to the issues at trial. Concur—Milonas, J. P., Nardelli, Williams and Andrias, JJ.